Upon the hearing of this petition it *Page 247 
conclusively appears that the petitioner by the use of firearms killed two persons in the town of Marietta, in Love county, on July 14, 1925. For these homicides the petitioner stands charged with murder in the district court of Love county, and bail has been denied him by that court.
Upon an application for bail after commitment, upon a charge of murder, on the ground that the proof of guilt is not evident nor the presumption thereof great, if upon a consideration of all the evidence offered the court is of the opinion that it is insufficient to create a reasonable doubt of the petitioner's guilt, bail will be refused.
The rule generally approved by appellate courts is that, in denying an application for bail, neither the facts nor the law in the case should be discussed by the court lest it prejudice the rights of the defendant on his final trial; and we shall adhere to that rule in this case.
The application is denied.